DETAILED ACTION


Status
This Final Office Action is in response to the amendment/request for reconsideration after non-final rejection (hereinafter “Reply”) dated 17 June 2022. Claim(s) 1-12 is/are presently pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objection to claim(s) 1-12 is withdrawn after consideration of the submitted amendment.
The rejection of claim(s) 9 and 12 under 35 U.S.C. 112(b) is withdrawn after consideration of the submitted amendment.

Response to Arguments
Regarding the rejection of claim(s) 1 and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Fert, the applicant(s) submit the following remark(s)/argument(s):
(A)	At page 7, first paragraph of the submitted Reply: The cited art fails to disclose the following feature(s) of claim 1: said hollow annular zone being delimited radially outwards by said internal surface. Specifically, the opening of Fert is an axial surface that opens axially. 
In reply, the Office respectfully considers this argument not persuasive because the previous Office Action dated 18 March 2022 does not equate the Fert surface 19 to the claimed “radially internal surface.” Rather, the Office indicates the radially internal surface of Fert delimits a hollow annular zone located “below the rear surface 19 into which the step 18 of the flange connector element 14 is positioned.” In Fert, a flange (which also forms the axially facing surface 19) has a radially internal surface that faces the step of the flange connector element 14 when the element is inserted into the hollow annular zone. The connector element has a base portion 17 that bears on the surface 19 and a step 18 that extends axially and bears on the inner face of the casing 11 (see Fert column 4, lines 22-28). Thus, Fert teaches said hollow annular zone being delimited radially outwards by said internal surface (see annotated Fert Figures in the rejection below). 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 7,506, 499 to Fert et al. (hereinafter “FERT”).

(A) Regarding Claim 1:
	FERT discloses:
Outer shroud (Figs. 1-2) of an intermediate casing for a dual flow turbine engine for an aircraft, the shroud comprising:
- a downstream annular part provided with a shroud opening (13) passing radially through the shroud and opening up axially downstream from the shroud, the downstream part comprising a downstream annular shroud edge (see annotated Fig. 2 below, wherein the edge is considered the flange part that is axially spaced from element 28 and forms the surface 19), of which a radially internal surface (see annotated Figs. 3 and 4 below and column 4, lines 22-28 which indicates a radially internal surface of the shroud 11, i.e. the flange piece also forming axial surface 19, contacts a step 18 of the connector element 14) delimits a hollow annular zone open radially inwards (see below the rear surface 19 into which the step 18 of the flange connector element 14 is positioned), said hollow annular zone being delimited radially outwards by said internal surface (which contacts the step surface 18 of the inserted connector element 14, see annotated Figs. 3-4 below), the downstream annular edge being interrupted by the shroud opening (13) so as to have two circumferential end surfaces facing each other (see Fig. 2 wherein the curved surfaces face each other at the rear element 19) and delimiting a housing space between them for a radially outer end of an arm (Fig. 1 and 9) that will pass radially through a fan flow of the turbine engine;
- a connecting element (14), preferably formed by a perforated connection plate (i.e. plate formed with one or more holes), fixed on the downstream annular part of the shroud and arranged radially inwards from the shroud, the element also being designed to be fixed to said arm and forming two circumferential ends fixed to the two circumferential end surfaces of the downstream annular shroud edge, so as to define two junction zones respectively (Fig. 3); and
characterized in that that the shroud also comprises an air sealing and fire resistance device (15), associated with each junction zone.
NOTE ON PRIOR ART INTERPRETATION:
	The seal of FERT (15) is considered air sealing and fire-resistance device because it seals between the casings through which the ancillaries extend. 

    PNG
    media_image1.png
    447
    735
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    723
    735
    media_image2.png
    Greyscale

	
	(B) Regarding claim 12:
		FERT further discloses:
Dual flow turbine engine for an aircraft, comprising an intermediate casing outer shroud (Figs. 1-2) according to having a fan compartment (radially outward of arm) and an interflow-stream compartment (radially inward of arm) connected by said arm, the radially outer end of which is forced into contact with the radially external surface of the two circumferential ends (Fig. 1), and in contact with the second contact elements associated with these two ends.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim(s) 3-8 and 10-11 depend from claim 2. 

Claim(s) 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745